  4:08-cr-03096-RGK-DLP Doc # 59 Filed: 07/23/20 Page 1 of 2 - Page ID # 157




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:08CR3096

       vs.
                                               MEMORANDUM AND ORDER
MICHAEL A. EALEY,

                   Defendant.



      Pursuant to § 3582(c)(1)(A), a district court may consider a defendant’s
motion for compassionate release only “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
a request by the warden of the defendant’s facility, whichever is earlier.” Thus,
the defendant should allege either that:

     1.     The defendant pursued all available administrative means to appeal
the BOP’s refusal to move for the defendant’s release, or

      2.    The warden was presented with a request to move for the defendant’s
release more than 30 days ago.

      The defendant in this case has made no allegations regarding this
exhaustion requirement. See Filing no. 58. In the exercise of my discretion, I will
give the defendant time to amend his motion to show that he has complied with
the exhaustion requirement.

     IT IS ORDERED that the defendant is given until August 24, 2020, to file
an amended motion showing that one of the two prerequisites identified above
  4:08-cr-03096-RGK-DLP Doc # 59 Filed: 07/23/20 Page 2 of 2 - Page ID # 158




have been satisfied. Failure to do so will result in the dismissal of this motion
without prejudice.

      Dated this 23rd day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
